Case 2:15-cv-12312-MOB-EAS ECF No. 83, PageID.2332 Filed 08/26/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 MONICA J. ROGERS,

                Plaintiff,
                                                     Case No. 2:15-cv-12312
 v.
                                                     Hon. Marianne O. Battani
 HENRY FORD HEALTH SYSTEM,                           Magistrate Judge Elizabeth A. Stafford
 a Michigan corporation,

                Defendant.


STERLING ATTORNEYS AT LAW, P.C.                    VARNUM LLP
Gerald D. Wahl (P26511)                            Terrence J. Miglio (P30541)
Attorney for Plaintiff                             Barbara E. Buchanan (P55084)
33 Bloomfield Hills Pkwy., Ste. 250                Attorneys for Defendant
Bloomfield Hills, MI 48304                         160 W. Fort Street, Fifth Floor
(248) 644-1500                                     Detroit, MI 48226
gwahl@sterlingattorneys.com                        (313) 481-7300
                                                   tjmiglio@varnumlaw.com
                                                   bebuchanan@varnumlaw.com


                      STIPULATION AND ORDER FOR DISMISSAL
                       WITH PREJUDICE AND WITHOUT COSTS

       NOW COME the parties, by and through their attorneys, and do hereby stipulate and agree

to dismiss the captioned matter with prejudice and without costs to either party.

Dated: June 6, 2019                   By:    /s/ Gerald D. Wahl (w/consent)
                                             Gerald D. Wahl (P26511)
                                             STERLING ATTORNEYS AT LAW, P.C.
                                             Attorneys for Plaintiff


Dated: June 6, 2019                   By:    /s/ Terrence J. Miglio
                                             Terrence J. Miglio (P30541)
                                             Barbara E. Buchanan (P55084)
                                             VARNUM LLP
                                             Attorneys for Defendant
Case 2:15-cv-12312-MOB-EAS ECF No. 83, PageID.2333 Filed 08/26/19 Page 2 of 2




      IT IS SO ORDERED. This Order resolves the last pending claim and closes the case.


Date: August 26, 2019                         s/Marianne O. Battani
                                              MARIANNE O. BATTANI
                                              United States District Judge




                                          2
